Exhibit 10.7
AXS-ONE INC.
Waiver and Termination of Participation Rights;
Joinder to New Participation Rights
1. Background. The undersigned, being holders (the “Holders”) of Series A
Secured Convertible Promissory Notes, Series B Secured Convertible Promissory
Notes and/or Series C Convertible Promissory Notes and Common Stock Purchase
Warrants (the “Securities”) of AXS-One, Inc., a Delaware corporation (the
“Company”), have certain rights of participation (“Participation Rights”)
pursuant to Section 4.7 of the Convertible Note and Warrant Purchase Agreement,
dated as of November 13, 2007 (the “November Agreement”), among the Company and
the Holders, pursuant to which each Holder has a right to purchase its
respective pro rata share (based on the ratio that the aggregate amount of
Securities purchased by it pursuant to the Convertible Note and Warrant Purchase
Agreement, dated as of May 29, 2007 (the “May Agreement”) and/or the November
Agreement bears to the aggregate amount of Securities purchased by all such
Holders pursuant to the May Agreement and/or the November Agreement) of an
aggregate of thirty percent (30%) of the securities being offered by the Company
in any future equity financing (including debt with an equity component) (a
“Future Offering”) during the period beginning on the Closing Date (as defined
in the November Agreement) and ending two (2) years after the date of the
November Agreement.
2. Waiver and Termination of Participation Rights. The Company now desires to
conduct a new round of equity financing, in which it will offer for sale and
issue its Series D 6% Secured Convertible Promissory Notes and Common Stock
Purchase Warrants (the “New Securities”), pursuant to a Convertible Note and
Warrant Purchase Agreement dated as of July 24, 2008, among the Company and each
party set forth therein as a purchaser (the “New Agreement”). The Holders hereby
acknowledge that they have received and reviewed the New Agreement, and do
hereby (i) waive their Participation Rights held pursuant to Section 4.7 of the
November Agreement and (ii) agree that upon execution of the New Agreement by
the parties thereto that all of their Participation Rights held pursuant to the
November Agreement will terminate and be of no further force and effect.
3. Joinder to New Participation Rights. Each Holder hereby agrees, pursuant to
Section 4.7 of the New Agreement to join, become party to and be bound by
Section 4.7 of the New Agreement regarding Rights of Participation and the
Miscellaneous provisions of Article VI of the New Agreement, effective upon
execution of the New Agreement by the parties thereto.
4. Execution in Counterparts. This agreement may be executed in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. The executed signature pages hereto may
be delivered by facsimile or other means of electronic image transmission, such
a copy of any signature page hereto shall have the same force an effect as an
original thereof.
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Waiver and Termination of
Participation Rights and Joinder to New Participation Rights as of this 24th day
of July, 2008.

            BlueLine Capital Partners, LP
      By:   /s/ Timothy P. Bacci       Name:   Timothy P. Bacci      Title:  
Managing Partner        BlueLine Capital Partners II, LP
      By:   /s/ Timothy P. Bacci       Name:   Timothy P. Bacci      Title:  
Managing Partner        Jurika Family Trust U/A 3/17/1989
      By:   /s/ William K. Jurika       Name:   William K. Jurika      Title:  
Trustee        Aston Assets, S.A.
      By:   /s/ Alejandro Gonzalez       Name:   Alejandro Gonzalez     
Title:   Legal Representative (Power of Attorney)        BlueLine Capital
Partners III, LP
      By:   /s/ Timothy P. Bacci       Name:   Timothy P. Bacci      Title:  
Managing Partner   

 



--------------------------------------------------------------------------------



 



                  /s/ Daniel H. Burch       Daniel H. Burch            /s/
Harold D. Copperman       Harold D. Copperman        /s/ Robert J. Migliorino  
    Robert J. Migliorino   

            Sirius Trust
      By:   /s/ P. DeSalis             /s/ D. Moran         Name:   P.
DeSalis     D. Moran        Title:   Primafides (Suisse) SA as Trustees of
Sirius Trust Directors   

 